Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the amendments filed September 9, 2022.
Claims 2, 5-6, 8, 11-12, 14, and 17-18 were canceled.
Claims 1, 3-4, 7, 9-10, 13, and 15-16 were amended.
No claims are in their original or a previous presentation.
Claims 1, 3-4, 7, 9-10, 13, and 15-16 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-4, 7, 9-10, 13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Treat (Teresa A. Treat, et al., “Assessing Clinically Relevant Perceptual Organization With Multidimensional Scaling Techniques” Psychological Assessment Vol. 14, No. 3, pg. 239-252 (c) 2002) in view of Aday (Aday, Jacob Scott, "EVALUATING THE USE OF SELF-RELEVANT STIMULI IN ATTENTION BIAS MODIFICATION TRAINING AS A TREATMENT FOR ANXIETY: A NEAR-INFRARED SPECTROSCOPY STUDY" (2017). All NMU Master's Theses. 145. https://commons.nmu.edu/theses/145, shown as being available for download as early as Nov. 11, 2017 using archive.org available at https://web.archive.org/web/20171111133213/http://commons.nmu.edu:80/theses/145), in further view of Merzenich (US Pat. 9,302,179).

Claim 1
	Regarding claim 1, Treat teaches
An automated method for determining perceptual organization of an individual using paired comparisons techniques and multidimensional scaling analysis, the method comprising:
Abstract, “Multidimensional scaling (MDS) techniques provide a promising measurement strategy for characterizing individual differences in cognitive processing, which many clinical theories associate with the development, maintenance, and treatment of psychopathology.”
Pg. 241, “In our own studies of eating disorders, for example, we first created a stimulus set of 24 photographs of undergraduate women who varied in body size and facial affect. We then asked participants to rate the similarity of all possible stimulus pairs (276 pairs; n * (n-1)/2) on a 10-point scale ranging from 1 (very different) to 10 (very similar).” 
Wherein N-dimensional configurations of the stimuli are generated and displayed automatically to the user 
Pg. 241, “Finally, we used MDS to obtain a spatial representation of participants’ perceptual organizations. Panel A in Figure 1 presents a scaling solution, or “psychological space,” for these 24 stimuli, in which interstimulus distance decreases as perceived similarity increases. Thus, two stimuli judged to be very similar were scaled closer together than two stimuli judged to be very dissimilar.” 
Receiving, with the computer software system, input information comprising paired comparisons ratings from a user based on the stimuli
Pg. 240, “Similarity ratings of all possible pairs of stimuli are the typical input to MDS algorithms.”
Pg. 241, “In our own studies of eating disorders, for example, we first created a stimulus set of 24 photographs of undergraduate women who varied in body size and facial affect. We then asked participants to rate the similarity of all possible stimulus pairs (276 pairs; n * (n-1)/2) on a 10-point scale ranging from 1 (very different) to 10 (very similar).” 
Transforming, with the computer software system, the input information into a data matrix
Pg. 240-41, “Other possible inputs are dissimilarity ratings and matrices containing the frequency of same–different judgments or identification confusions (i.e., the frequencies with which each stimulus is misidentified, or “confused,” with every other stimulus).”
This shows that some input information regarding the similarities and differences from the users were used to generate the matrices containing frequency of same-different judgments.
Generating, with the computer software system, using multidimensional scaling analysis based on the data matrix, an N-dimensional spatial configuration or mapping that indicates stress values, a least distance value, and/or R-values for the user
Pg. 241, “Finally, we used MDS to obtain a spatial representation of participants’ perceptual organizations. Panel A in Figure 1 presents a scaling solution, or “psychological space,” for these 24 stimuli, in which interstimulus distance decreases as perceived similarity increases. Thus, two stimuli judged to be very similar were scaled closer together than two stimuli judged to be very dissimilar.” 
See also pg. 242, which discusses using Euclidean distances to quantify the similarity or dissimilarity between two stimuli. 
Causing, with the computer software system, display of the N-dimensional spatial configuration or mapping
Pg. 241, “Panel A in Figure 1 presents a scaling solution, or “psychological space,” for these 24 stimuli, in which interstimulus distance decreases as perceived similarity increases.”
The spatial configuration or mapping comprising an individualized cognitive map determined based on the multidimensional scaling analysis and the paired comparisons ratings, the individualized cognitive map depicting thoughts and cognitive processes of the user denoted by one word labels that trigger opposing treatment-related behavior for the user
This limitation is a non-functional descriptive limitation because there is no functional relationship between the label and the chart on which it resides (MPEP 2111.05). The spatial configuration is simply outputted to the user and no further action is taken with respect for the label (i.e., the generated labels are not recited as being used for any further purpose). Because this recites a non-functional descriptive limitation, little to no patentable weight is assigned to this limitation. However, in the interests of compact prosecution, the following art has been applied.
Fig. 2 shows three graphs where the labels are one word labels used to interpret a user’s perception of body size as it relates to emotions.
Pg. 244, “In future studies, we plan to use Tucker’s correlational model to evaluate whether bulimics perceive body size (light to heavy) and affect (sad to happy) to correlate more negatively than controls, particularly under conditions likely to increase symptomatic behavior (e.g., after consumption of taboo food or an experience of negative interpersonal evaluation).”
Outputting, with the computer software system, information from the spatial configuration or mapping
Pg. 242 discusses how the results could be represented both in graphical representations and in vector representations.
However, Treat does not explicitly teach
The determining perceptual organization of an individual being used for clinical assessments and interventions
Performing the method to enhance user engagement compared to prior methods determine an individualized assessment for a user, provide the individualized assessment in an immediate and automated manner, and generate attention bias modification trainings that are tailored to the user based on his or her own personally meaningful stimuli
Causing, with a computer software system, the generation of stimuli for use in individualized attention bias modification training interventions for the user, the generation of stimuli being part of an idiographic assessment program
The results of the patient’s perceptual organizations comprise the user’s own thoughts, perceptions, and beliefs; and provide data to inform and implement personal clinical interventions specifically for the user
Receiving information regarding personal perceptual organization at an automated attention bias modification program used by the user
Aday teaches
The use of the perceptions of an individual being used for clinical assessments and interventions
Pg. 23, “It would seem that since ABM’s anxiolytic effects stem from an attenuation of attention on stimuli that cause one anxiety in their daily lives, training individuals to direct attention away those same stimuli, rather than general threat-related stimuli, would facilitate treatment effects. As such, this study was designed to examine how ABM treatments can be tailored to unique individual needs in the hopes of refining treatment protocols as well as provide further information regarding how ABM changes brain function.”
This shows that the Aday Reference has contemplated the use of stimuli that are tailored to the specific perceptions of the individual undergoing ABM.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Treat the ability to use the perceptions of an individual for clinical assessments and interventions, as taught by Aday, because “It would seem that since ABM’s anxiolytic effects stem from an attenuation of attention on stimuli that cause one anxiety in their daily lives, training individuals to direct attention away those same stimuli, rather than general threat-related stimuli, would facilitate treatment effects.” (Aday, pg. 23).
Aday further teaches
Performing the method to enhance user engagement compared to prior methods determine an individualized assessment for a user, provide the individualized assessment in an immediate and automated manner, and generate attention bias modification trainings that are tailored to the user based on his or her own personally meaningful stimuli
Pg. 23, “It would seem that since ABM’s anxiolytic effects stem from an attenuation of attention on stimuli that cause one anxiety in their daily lives, training individuals to direct attention away those same stimuli, rather than general threat-related stimuli, would facilitate treatment effects. As such, this study was designed to examine how ABM treatments can be tailored to unique individual needs in the hopes of refining treatment protocols as well as provide further information regarding how ABM changes brain function.”
Pg. 26 describes generating an individualized ABM training that are tailored to the user based on his or her own personally meaningful stimuli
Pg. 27 describes performing the training in an immediate and automated manner because the training requires the patient to be presented with two stimuli and react as quickly as possible to one of the two presented stimuli.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Treat and Aday the ability to use the personalized results of the pairwise comparisons to enhance user engagement compared to prior methods determine an individualized assessment for a user, provide the individualized assessment in an immediate and automated manner, and generate attention bias modification trainings that are tailored to the user based on his or her own personally meaningful stimuli, as taught by Aday, because “It would seem that since ABM’s anxiolytic effects stem from an attenuation of attention on stimuli that cause one anxiety in their daily lives, training individuals to direct attention away those same stimuli, rather than general threat-related stimuli, would facilitate treatment effects.” (Aday, pg. 23).
Aday further teaches
Causing, with the computer software system, generation of stimuli for use in individualized attention bias modification training interventions for the user, the generation of stimuli being part of an idiographic assessment program
Pg. 23, “It would seem that since ABM’s anxiolytic effects stem from an attenuation of attention on stimuli that cause one anxiety in their daily lives, training individuals to direct attention away those same stimuli, rather than general threat-related stimuli, would facilitate treatment effects. As such, this study was designed to examine how ABM treatments can be tailored to unique individual needs in the hopes of refining treatment protocols as well as provide further information regarding how ABM changes brain function.”
This shows that the Aday Reference has contemplated the use of stimuli that are tailored to the specific perceptions of the individual undergoing ABM.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Treat and Aday the ability to cause generation of stimuli for use in individualized attention bias modification training interventions for the user, the generation of the stimuli being part of an idiographic assessment, as taught by Aday, because “It would seem that since ABM’s anxiolytic effects stem from an attenuation of attention on stimuli that cause one anxiety in their daily lives, training individuals to direct attention away those same stimuli, rather than general threat-related stimuli, would facilitate treatment effects.” (Aday, pg. 23).
Merzenich teaches
The results of the patient’s perceptual organizations comprise the user’s own thoughts, perceptions, and beliefs; and provide data to inform and implement personal clinical interventions specifically for the user
Col. 32, ln. 8-13, “After the game participant has made twenty choices, Now or Later displays a bar graph showing how much self-control the participant exhibited based on his choices during the level. Now or Later then challenges the game participant to correctly answer a question related to his performance to finish the level.”
Receiving information regarding personal perceptual organization at an automated attention bias modification program used by the user
Col. 32, ln. 17-21, “One embodiment of an attentional bias modification program uses the Now or Later task to select stimuli to incorporate into the other attentional bias modification games, thereby personalizing the modules to specific game participants.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Treat and Aday the ability to automatically generate and display the results of the patient’s perceptual organizations during processing, as taught by Merzenich, because it allows the system to provide information about the user’s performance to the user so they understand the results of their assessment upon its completion (see Merzenich, Col. 32, ln. 8-13).

Claim 3
	Regarding claim 3, the combination of Treat, Aday, and Merzenich teaches all the limitations of claim 1. However, Treat does not teach
The stimuli being generated on a smartphone associated with the user
Merzenich teaches
The stimuli being generated on a smartphone associated with the user
Col. 31, ln. 41 – Col. 32, ln. 21, “FIGS. 55 and 56 illustrate screenshots 278, 282 of one embodiment of a delay discounting assessment and training module called “Now or Later.” Now or Later is one example of a game targeting reward processing and self-control, others of which include attention bias modification, mindful breathing, and a daily survey for meta-cognition and self-awareness. An important purpose of such exercises is to significantly less craving from baseline… One embodiment of an attentional bias modification program uses the Now or Later task to select stimuli to incorporate into the other attentional bias modification games, thereby personalizing the modules to specific game participants.”
These show the ability to take the preferences of a user and use them in attention bias modification.
Col. 11, ln. 11-20, “The training program 2 provides the games through a portal 8 that is designed to be played in a social network environment, at a treatment center, or during a treatment class. In one embodiment, the training program 2 is designed to be platform-independent so that it can be delivered over the Web via any Internet-connected computer. In another embodiment, the training program 2 is provided through a hand-held computer (iPhone/Android phone/iPad/Android tablet/Amazon Fire) application.”
This shows the ability to perform the training using a smartphone.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Treat, Aday, and Merzenich the ability to have the stimuli generated on a smartphone associated with the user, as taught by Merzenich, because allowing the system to be performed on devices such as smartphones allows “Practically any patient on any computer located anywhere in the world can work on these programs as frequently as their time and schedule permit, under the supervision of a clinician who can (hypothetically) also be located anywhere.” (Merzenich, col. 11, ln. 22-25).

Claim 4
	Regarding claim 4, the combination of Treat, Aday, and Merzenich teaches all the limitations of claim 1. Treat further teaches
Using data from the paired comparisons techniques
Pg. 241, “In our own studies of eating disorders, for example, we first created a stimulus set of 24 photographs of undergraduate women who varied in body size and facial affect. We then asked participants to rate the similarity of all possible stimulus pairs (276 pairs; n * (n-1)/2) on a 10-point scale ranging from 1 (very different) to 10 (very similar).” 
Aday teaches
Using data from elicitation tasks
Pg. i, “The participants in this study gave a list of the 10 things that caused them the most anxiety and those stimuli were incorporated into the ABM design in place of typically, experimenter-generated stimuli.”
However, Treat does not teach
The idiographic assessment program operates cross-platform using data from an elicitation task and paired comparisons techniques
Merzenich teaches
The idiographic assessment program operates cross-platform using data from an elicitation task and paired comparisons techniques
Col. 31, ln. 41-49, “FIGS. 55 and 56 illustrate screenshots 278, 282 of one embodiment of a delay discounting assessment and training module called “Now or Later.” Now or Later is one example of a game targeting reward processing and self-control, others of which include attention bias modification, mindful breathing, and a daily survey for meta-cognition and self-awareness. An important purpose of such exercises is to significantly less craving from baseline.”
Col. 31, ln. 50 – Col. 32, ln. 16 describes how the Now and Later game is used to gather information to be used in the attentional bias modification, which includes having users rate how desirable they feel a particular image is and also to identify which stimuli is more desirable between two presented stimuli.
Col. 32, ln. 17-21, “One embodiment of an attentional bias modification program uses the Now or Later task to select stimuli to incorporate into the other attentional bias modification games, thereby personalizing the modules to specific game participants.”
This is using the data from the Now and Later games in other types of games and assessments generated by the platform.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Treat, Aday, and Merzenich the ability to operate cross-platform using elicitation tasks and paired comparison techniques because it allows the system to understand and learn the severity of the patient’s issues (see Merzenich, col. 32, ln. 6-7).

Claim 7
	Claim 7 is a computer program product claim that recites a tangible, non-transitory, machine-readable medium storing instructions that when executed effectuate operations that are the same or similar to the steps of the method of claim 1. Treat further teaches the following limitations not directly addressed by the rejection of claim 1:
A tangible, non-transitory, machine-readable medium storing instructions that when executed effectuate operations
The computations and graphs performed and produced by Treat show that the method was performed using a computer implementing some form of instructions to effectuate the operations.
Please refer to the rejection of claim 1 for additional limitations. 

Claims 9-10
Claims 9-10 are computer program product claims that are dependent from claim 7 and recite limitations that are the same or substantially similar to the limitations of claims 3-4, respectively. Please refer to the rejections of claims 7 and 3-4.

Claim 13
	Claim 13 is an apparatus claim that recites a system configured to perform functions that are the same or substantially similar to the steps of the method of claim 1. Treat further teaches the following limitations not directly addressed by the rejection of claim 1:
A system comprising one or more processors and memory storing instructions that when executed by the processors cause the processors to effectuate operations
The computations and graphs performed and produced by Treat show that the method was performed using a computer, which would require processors to process the data and memory to store the data and instructions to perform the operations.
Please refer to the rejection of claim 1 for additional limitations.

Claims 15-16
Claims 15-16 are system claims that are dependent from claim 13 and recite limitations that are the same or substantially similar to the limitations of claims 3-4, respectively. Please refer to the rejections of claims 13 and 3-4.

Response to Arguments
112 Rejections
Applicant’s arguments, see Remarks, filed September 9, 2022, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections of the claims have been withdrawn.

101 Rejections
Applicant’s arguments, see Remarks, filed September 9, 2022, with respect to the 101 rejections have been fully considered and are persuasive.  The 101 rejections of the claims have been withdrawn. 

Prior Art Rejections
Applicant's arguments filed September 9, 2022, have been fully considered but they are not persuasive.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Even though the Applicant states that the references in combination do not teach the limitations of the claims (pg. 15, “Therefore, the cited references, alone or in combination, do not describe all of the features of claim 1.”), the actual arguments provided only describe what each of the individual references teaches and does not consider how these references in combination could teach the limitations of the claimed invention.
The Treat reference teaches the use of multidimensional scaling to organize the perceptions of an individual. The Aday reference teaches the ability to receive information from individuals regarding their personal perceptions of certain stimuli in order to create an individualized attention bias modification training. The Merzenich reference teaches a computer system that has the ability to collect input stimuli from users and provide attention bias modification trainings using a user device. If the method for receiving and organizing personal perceptions from Treat were used to provide the personalized perceptions for the user to generate the attention bias modification training in Aday and implement the attention bias modification using the system in Merzenich, the combination of references would teach the limitations of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686